—Appeal by the defendant from a judgment of the Supreme Court, Kings *595County (Kreindler, J.), rendered September 10, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s general motion for a trial order of dismissal did not preserve for appellate review his present challenge to the legal sufficiency of the evidence (see, CPL 470.05 [2]; People v Brown, 270 AD2d 496; People v Banks, 258 AD2d 525, 526). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant also failed to preserve for appellate review his contention that certain comments in the prosecutor’s summation constituted reversible error (see, People v Gray, 86 NY2d 10, 19; People v Heide, 84 NY2d 943, 944; People v Rosario, 195 AD2d 577). In any event, many if not all of the challenged comments were a fair response to defense counsel’s summation (see, People v Halm, 81 NY2d 819, 821; People v Colon, 122 AD2d 151). To the extent that there may have been error, it was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242). Altman, J. P., Luciano, H. Miller and Smith, JJ., concur.